PER CURIAM.
Defendant has moved for an affirmance of a judgment of the circuit court in the city of St. Louis, on a certificate (pursuant to section 812, R. S. 1899) showing that a judgment was rendered by that court, February 11, 1902, for defendant in this cause and that an appeal'was granted to the St. Louis Court of Appeals, March 21, 1902. No steps appear to have been taken to prosecute the appeal.
The twenty-fourth rule of practice of this court requires a written notice of such a motion as preliminary to any action thereon by the court; but in this instance counsel of record for appellant has appeared at the bar, on the submission of the motion, and waived other service thereof, and consented to the dismissal of the appeal. The required notice may be so waived, and accordingly the appeal is dismissed, at the cost of the appellant,
all the judges concurring.